NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0894-18T1

BRIAN A. PICCINETTI, on
behalf of himself and others
similarly situated,

          Plaintiff-Respondent,

v.

GOLD'S GYM, INC., and
GOLD'S GYM OF EAST
WINDSOR,

     Defendants-Appellants.
_____________________________

                    Argued January 23, 2020 – Decided February 5, 2020

                    Before Judges Nugent and DeAlmeida.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Docket No. L-0546-17.

                    Gregg S. Sodini argued the cause for appellant Archer
                    Janny Enterprises, LLC (Cutolo Barros LLC, attorneys;
                    Gregg S. Sodini, on the briefs).

                    Ari H. Marcus argued the cause for respondent (Marcus
                    Zelman LLC, attorneys; Ari H. Marcus, on the brief).
PER CURIAM

       Defendant Archer Janny Enterprises, LLC (Archer Janny) 1 appeals from

the September 14, 2018 order of the Law Division denying its motion for

attorney's fees and costs.     We vacate the order and remand for further

proceedings consistent with this opinion.

                                        I.

       We derive the following facts from the record.         Plaintiff Brian A.

Piccinetti filed a putative class action complaint in the Law Division alleging

claims under the Health Club Services Act, N.J.S.A. 56:8-39 to -48, the

Consumer Fraud Act, N.J.S.A. 56:8-1 to -20, and the Truth-In-Consumer

Contract, Warranty, and Notice Act, N.J.S.A. 56:12-14 to -18, arising from his

execution of a membership agreement at a health club operated by Archer Janny.

Piccinetti alleged the agreement violated the statutes because it contained an

automatic renewal clause, was binding for more than three years, and failed to

set forth in a conspicuous manner on its front page the total payment obligation

for the first year of membership.

       After initial motion practice and discovery, Archer Janny sent Piccinetti a

written notice and demand pursuant to Rule 1:4-8(b)(1) to withdraw what Archer


1
    Improperly pled as Gold's Gym, Inc., and Gold's Gym of East Windsor.
                                                                          A-0894-18T1
                                        2
Janny believed to be Piccinetti's frivolous complaint.       Piccinetti did not

withdraw his complaint within the twenty-eight days permitted by the rule.

      Archer Janny thereafter moved for summary judgment. Piccinetti opposed

the motion. On August 3, 2018, the trial court granted Archer Janny's motion

and dismissed the complaint with prejudice.

      Archer Janny subsequently filed a motion for attorney's fees and costs

pursuant to Rule 1:4-8 and N.J.S.A. 2A:15-59.1. Archer Janny's notice of

motion requested oral argument pursuant to Rule 1:6-2(d).

      On September 14, 2018, the court denied Archer Janny's motion without

having heard oral argument. The court did not issue written or oral findings of

fact and conclusions of law explaining its decision. The September 14, 2018

order indicates the motion was opposed.

      This appeal followed. Prior to the filing of the parties' briefs, the trial

court submitted a letter pursuant to Rule 2:5-1(b) amplifying its decision. The

court stated that because of an error in processing the motion, it had

inadvertently denied Archer Janny's motion without holding oral argument or

issuing findings of fact and conclusions of law.

      The parties acknowledge the trial court's error in deciding Archer Janny's

motion without hearing oral argument or issuing findings of fact and conclusions


                                                                         A-0894-18T1
                                       3
of law. They request this court to exercise its original jurisdiction to decide

Archer Janny's motion. See N.J. Const. art. VI, § 5, ¶ 3; R. 2:10-5.

                                         II.

      Except for pretrial discovery motions or motions directly addressed to a

calendar, oral argument "shall be granted as of right" if requested in a party's

moving papers. R. 1:6-2(d). Where a request for oral argument on a substantive

motion is properly made, denial of argument, absent articulation of specific

reasons on the record, constitutes reversible error. Raspantini v. Arocho, 364
N.J. Super. 528, 531-34 (App. Div. 2003).

      In addition, Rule 1:7-4(a) provides a court shall "find the facts and state

its conclusions of law . . . on every motion decided by a written order that is

appealable as of right . . . ." "[A]n articulation of reasons is essential to the fair

resolution of a case." Schwarz v. Schwarz, 328 N.J. Super. 275, 282 (App. Div.

2000). Effective appellate review of a trial court's decision requires examination

of the findings of fact and conclusions of law on which the trial court relied.

Raspantini, 364 N.J. Super. at 534.

      We exercise original jurisdiction sparingly. State v. Micelli, 215 N.J. 284,

293 (2013). Generally, the exercise of original jurisdiction is disfavored when

fact-finding is necessary. Price v. Himeji, LLC, 214 N.J. 263, 294-95 (2013).


                                                                              A-0894-18T1
                                          4
Findings of fact on each element of Rule 1:4-8 are necessary before awarding

attorney's fees and costs. See Alpert, Goldberg, Butler, Norton & Weiss, P.C.

v. Quinn, 410 N.J. Super. 510, 547 (App. Div. 2009). We therefore decline to

exercise original jurisdiction to decide Archer Janny's motion.

      The September 14, 2018 order is vacated, and the matter is remanded for

oral argument and a determination of Archer Janny's motion for attorney's fees

and costs. We do not retain jurisdiction.




                                                                       A-0894-18T1
                                       5